 
 
I 
108th CONGRESS 2d Session 
H. R. 3817 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2004 
Mr. Renzi introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To ensure that certain areas are eligible for rural housing assistance. 
 
 
1.Short titleThis Act may be cited as the Rural Housing Equity Act of 2004. 
2.Rural housing assistance eligibilityNotwithstanding any other provision of law, the Secretary of Agriculture shall consider the City of Casa Grande, Arizona, as meeting the eligibility requirements for loans and grants programs in the Rural Development mission area.  
 
